[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO DISMISS APPEAL FROM PROBATE (#106)
The defendants/appellees move to dismiss the plaintiff/appellants appeal from probate on the grounds that the reasons of appeal have not been filed.
Failure to file the reasons of appeal within ten days after the return date, does not deprive the court of jurisdiction. Barlow v. Pocsay, 21 Conn. Sup. 352, 35.3 (Super.Ct. 1959). Accordingly, the motion to dismiss appeal from probate is denied.
PICKETT, J.